Exhibit 10.1

 

 

 

CREDIT AGREEMENT

DATED AS OF JULY 23, 2008

AMONG

FCSTONE, LLC,

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

AND

BANK OF MONTREAL, AS ADMINISTRATIVE AGENT

 

 

 

BMO CAPITAL MARKETS AND BANC OF AMERICA SECURITIES LLC,

AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS

BANK OF AMERICA, N.A.

AS SYNDICATION AGENT

DEERE CREDIT,

AS DOCUMENTATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

  

HEADING

   PAGE

SECTION 1.

  

THE CREDIT FACILITIES

   1

Section 1.1.

  

Commitments

   1

Section 1.2.

  

Interest Rates

   1

Section 1.3.

  

Minimum Borrowing Amounts

   2

Section 1.4.

  

Manner of Borrowing Loans

   2

Section 1.5.

  

Swing Loans

   3

Section 1.6.

  

Maturity of Loans

   4

Section 1.7.

  

Prepayments

   4

Section 1.8.

  

Default Rate

   5

Section 1.9.

  

Evidence of Indebtedness

   5

Section 1.10.

  

Commitment Terminations

   6

Section 1.11.

  

Substitution of Lenders

   6

Section 1.12.

  

Increase in Commitments

   6

SECTION 2.

  

FEES

   7

Section 2.1.

  

Fees

   7

SECTION 3.

  

PLACE AND APPLICATION OF PAYMENTS

   7

Section 3.1.

  

Place and Application of Payments

   7

Section 3.2.

  

Account Debit

   9

SECTION 4.

  

GUARANTIES

   9

Section 4.1.

  

Guaranties

   9

Section 4.2.

  

Further Assurances

   9

SECTION 5.

  

DEFINITIONS; INTERPRETATION

   9

Section 5.1.

  

Definitions

   9

Section 5.2.

  

Interpretation

   16

Section 5.3.

  

Change in Accounting Principles

   16

SECTION 6.

  

REPRESENTATIONS AND WARRANTIES

   17

Section 6.1.

  

Organization and Qualification

   17

Section 6.2.

  

The Parent and Borrower Subsidiaries

   17

Section 6.3.

  

Authority and Validity of Obligations

   17

Section 6.4.

  

Use of Proceeds; Margin Stock

   18

Section 6.5.

  

Financial Reports

   18

Section 6.6.

  

No Material Adverse Change

   19

Section 6.7.

  

Full Disclosure

   19

Section 6.8.

  

Trademarks, Franchises, and Licenses

   19



--------------------------------------------------------------------------------

Section 6.9.

  

Governmental Authority and Licensing

   19

Section 6.10.

  

Good Title

   19

Section 6.11.

  

Litigation and Other Controversies

   19

Section 6.12.

  

Taxes

   20

Section 6.13.

  

Approvals

   20

Section 6.14.

  

Affiliate Transactions

   20

Section 6.15.

  

Investment Company

   20

Section 6.16.

  

ERISA

   20

Section 6.17.

  

Compliance with Laws

   20

Section 6.18.

  

Other Agreements

   21

Section 6.19.

  

Solvency

   21

Section 6.20.

  

No Broker Fees

   21

Section 6.21.

  

No Default

   21

SECTION 7.

  

CONDITIONS PRECEDENT

   21

Section 7.1.

  

All Credit Events

   21

Section 7.2.

  

Initial Credit Event

   22

SECTION 8.

  

COVENANTS

   24

Section 8.1.

  

Maintenance of Business

   24

Section 8.2.

  

Maintenance of Properties

   24

Section 8.3.

  

Taxes and Assessments

   24

Section 8.4.

  

Insurance

   24

Section 8.5.

  

Financial Reports

   24

Section 8.6.

  

Inspection

   26

Section 8.7.

  

Borrowings and Guaranties

   26

Section 8.8.

  

Liens

   27

Section 8.9.

  

Investments, Acquisitions, Loans and Advances

   28

Section 8.10.

  

Mergers, Consolidations and Sales

   429

Section 8.11.

  

Maintenance of Borrower Subsidiaries

   29

Section 8.12.

  

Dividends and Certain Other Restricted Payments

   30

Section 8.13.

  

ERISA

   30

Section 8.14.

  

Compliance with Laws

   30

Section 8.15.

  

Burdensome Contracts With Affiliates

   30

Section 8.16.

  

No Changes in Fiscal Year

   31

Section 8.17.

  

Formation of Borrower Subsidiaries

   31

Section 8.18.

  

Change in the Nature of Business

   31

Section 8.19.

  

Use of Proceeds

   31

Section 8.20.

  

No Restrictions

   31

Section 8.21.

  

Financial Covenants

   31

SECTION 9.

  

EVENTS OF DEFAULT AND REMEDIES

   32

Section 9.1.

  

Events of Default

   32

Section 9.2.

  

Non-Bankruptcy Defaults

   34

 

-ii-



--------------------------------------------------------------------------------

Section 9.3.

  

Bankruptcy Defaults

   34

Section 9.4.

  

Notice of Default

   34

SECTION 10.

  

THE ADMINISTRATIVE AGENT

   34

Section 10.1.

  

Appointment and Authorization of Administrative Agent

   34

Section 10.2.

  

Administrative Agent and its Affiliates

   35

Section 10.3.

  

Action by Administrative Agent

   35

Section 10.4.

  

Consultation with Experts

   35

Section 10.5.

  

Liability of Administrative Agent; Credit Decision

   35

Section 10.6.

  

Indemnity

   36

Section 10.7.

  

Resignation of Administrative Agent and Successor Administrative Agent

   36

Section 10.8.

  

Swing Line Lender

   37

Section 10.9.

  

Designation of Additional Agents

   37

SECTION 11.

  

THE GUARANTEES

   37

Section 11.1.

  

The Guarantees

   37

Section 11.2.

  

Guarantee Unconditional

   38

Section 11.3.

  

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

   39

Section 11.4.

  

Subrogation

   39

Section 11.5.

  

Waivers

   39

Section 11.6.

  

Limit on Recovery

   39

Section 11.7.

  

Stay of Acceleration

   39

Section 11.8.

  

Benefit to Guarantors

   40

Section 11.9.

  

Guarantor Covenants

   40

SECTION 12.

  

MISCELLANEOUS

   40

Section 12.1.

  

Withholding Taxes

   40

Section 12.2.

  

No Waiver, Cumulative Remedies

   41

Section 12.3.

  

Non-Business Days

   41

Section 12.4.

  

Documentary Taxes

   41

Section 12.5.

  

Survival of Representations

   42

Section 12.6.

  

Survival of Indemnities

   42

Section 12.7.

  

Sharing of Set-Off

   42

Section 12.8.

  

Notices

   42

Section 12.9.

  

Counterparts

   43

Section 12.10.

  

Successors and Assigns

   43

Section 12.11.

  

Participants

   43

Section 12.12.

  

Assignments

   43

Section 12.13.

  

Amendments

   45

Section 12.14.

  

Headings

   46

Section 12.15.

  

Costs and Expenses; Indemnification

   46

Section 12.16.

  

Set-off

   47

 

-iii-



--------------------------------------------------------------------------------

Section 12.17.

  

Entire Agreement

   47

Section 12.18.

  

Governing Law

   47

Section 12.19.

  

Severability of Provisions

   47

Section 12.20.

  

Excess Interest

   48

Section 12.21.

  

Construction

   48

Section 12.22.

  

Lender’s Obligations Several

   48

Section 12.23.

  

Submission to Jurisdiction; Waiver of Jury Trial

   49

Section 12.24.

  

USA Patriot Act

   49

Section 12.25.

  

Confidentiality

   49

Signature Page

   S-1

 

EXHIBIT A

   —     

Notice of Borrowing

EXHIBIT B-1

   —     

Revolving Note

EXHIBIT B-2

   —     

Swing Note

EXHIBIT C

   —     

Compliance Certificate

EXHIBIT D

   —     

Additional Guarantor Supplement

EXHIBIT E

   —     

Assignment and Acceptance

EXHIBIT F

   —     

Commitment Amount Increase Request

SCHEDULE 1

   —     

Commitments

SCHEDULE 6.2

   —     

Borrower Subsidiaries

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of July 23, 2008, by and among FCSTONE,
LLC, an Iowa limited liability company (the “Borrower”), FCStone Group, Inc., a
Delaware Corporation (the “Parent”) and the direct and indirect Borrower
Subsidiaries of the Borrower from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered bank acting
through its Chicago branch, as Administrative Agent as provided herein. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Commitments. Subject to the terms and conditions hereof, each
Lender, by its acceptance hereof, severally agrees to make a loan or loans
(individually a “Revolving Loan” and collectively for all the Lenders the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to the amount of such Lender’s Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving Loans and Swing Loans, at
any time outstanding shall not exceed the Commitments in effect at such time.
Each Borrowing of Revolving Loans shall be made ratably by the Lenders in
proportion to their respective Percentages. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Termination Date, subject to
the terms and conditions hereof.

Section 1.2. Interest Rates. Each Revolving Loan made or maintained by a Lender
shall bear interest (computed on the basis of a year of 365 or 366 days, as the
case may be, and the actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, at a rate per annum equal to the sum of the
Applicable Margin plus the Federal Funds Rate from time to time in effect,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

“Federal Funds Rate” means for any day the rate determined by the Administrative
Agent to be the average (rounded upward, if necessary, to the next higher 1/100
of 1%) of the rates per annum quoted to the Administrative Agent at
approximately 12:00 noon (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the



--------------------------------------------------------------------------------

Administrative Agent for sale to the Administrative Agent at face value of
Federal funds in the secondary market in an amount equal or comparable to the
principal amount for which such rate is being determined.

(b) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

Section 1.3. Minimum Borrowing Amounts. Each Borrowing of Revolving Loans shall
be in an amount not less than $5,000,000.

Section 1.4. Manner of Borrowing Loans. (a) Notice to the Administrative Agent.
The Borrower shall give notice to the Administrative Agent by no later than 2:00
p.m. (Chicago time) on the date the Borrower requests the Lenders to advance a
Borrowing of Revolving Loans. The Borrower shall give all such notices
requesting the advance of a Borrowing to the Administrative Agent by telephone,
telecopy, or other telecommunication device acceptable to the Administrative
Agent (which notice shall be irrevocable once given and, if by telephone, shall
be promptly confirmed in writing), substantially in the form attached hereto as
Exhibit A (Notice of Borrowing), or in such other form acceptable to the
Administrative Agent. All such notices concerning the advance of a Borrowing
shall specify the date of the requested advance of a Borrowing (which shall be a
Business Day) and the amount of the requested Borrowing to be advanced. The
Borrower agrees that the Administrative Agent may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above.

(c) Disbursement of Loans. Not later than 4:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Revolving Loan comprising part of such Borrowing
in funds immediately available at the principal office of the Administrative
Agent in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate). The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

(d) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Revolving Loans, by 4:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Revolving Loan (which notice shall be

 

-2-



--------------------------------------------------------------------------------

effective upon receipt) that such Lender does not intend to make such payment,
the Administrative Agent may assume that such Lender has made such payment when
due and the Administrative Agent may in reliance upon such assumption (but shall
not be required to) make available to the Borrower the proceeds of the Loan to
be made by such Lender and, if any Lender has not in fact made such payment to
the Administrative Agent, such Lender shall, on demand, pay to the
Administrative Agent the amount made available to the Borrower attributable to
such Lender together with interest thereon in respect of each day during the
period commencing on the date such amount was made available to the Borrower and
ending on (but excluding) the date such Lender pays such amount to the
Administrative Agent at a rate per annum equal to the Federal Funds Rate in
effect for each such day. If such amount is not received from such Lender by the
Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan.

Section 1.5. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Credit, the Swing Line Lender may, in its discretion,
make loans in U.S. Dollars to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. Swing Loans
may be availed of from time to time and borrowings thereunder may be repaid and
used again during the period ending on the Termination Date. Each Swing Loan
shall be in a minimum amount of $1,000,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Federal Funds Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, for the
actual number of days elapsed). Interest on each Swing Loan shall be due and
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which may be written or oral) no later than 2:00 p.m. (Chicago
time) (or such later time as agreed upon by the Borrower, the Administrative
Agent and the Swing Line Lender) on the date upon which the Borrower requests
that any Swing Loan be made, of the amount and date of such Swing Loan. The
Administrative Agent shall promptly advise the Swing Line Lender of any such
notice received from the Borrower. Subject to the terms and conditions hereof,
the proceeds of each Swing Loan extended to the Borrower shall be deposited or
otherwise wire transferred to the Borrower’s Designated Disbursement Account or
as the Borrower, the Administrative Agent, and the Swing Line Lender may
otherwise agree. Anything contained in the foregoing to the contrary
notwithstanding, the undertaking of the Swing Line Lender to make Swing Loans
shall be subject to all of the terms and conditions of this Agreement (provided
that the Swing Line Lender shall be entitled to assume that the conditions
precedent to an advance of any Swing Loan have been satisfied unless notified to
the contrary by the Administrative Agent or any Lenders).

 

-3-



--------------------------------------------------------------------------------

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving Loan in an amount equal to such Lender’s Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender), in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swing Line Lender to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.5(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loans. Each Lender that so purchases a participation in a Swing Loan
shall thereafter be entitled to receive its Percentage of each payment of
principal received on the Swing Loan and of interest received thereon accruing
from the date such Lender funded to the Swing Line Lender its participation in
such Loan. The several obligations of the Lenders under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against the Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

Section 1.6. Maturity of Loans.

(a) Revolving Loans. Each Revolving Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Termination Date.

(b) Swing Loans. Each Swing Loan, both for principal and interest not sooner
paid, shall mature and be due and payable by the Borrower on the Termination
Date.

Section 1.7. Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (i) in an amount not less than $1,000,000, and
(ii) in an amount such that the minimum amount required for a Borrowing pursuant
to Section 1.3 and 1.5 hereof remains outstanding) with notice delivered by the
Borrower to the Administrative Agent no later than 2:00 p.m. (Chicago time) on
the date of prepayment (or, in any case, such shorter period of time then agreed
to by the Administrative Agent), such prepayment to be made by the payment of
the principal amount to be prepaid.

 

-4-



--------------------------------------------------------------------------------

(b) Mandatory. (i) If at any time any Revolving Loan or Swing Loan remains
outstanding for seven (7) or more Business Days after such Revolving Loan or
Swing Loan was advanced by the Lenders, the Borrower shall immediately and
without notice or demand pay over the amount of such Revolving Loan or Swing
Loan to the Administrative Agent for the account of the Lenders as and for a
mandatory prepayment on such Obligations.

(ii) The Borrower shall, on each date the Commitments are reduced pursuant to
Section 1.10 hereof, prepay the Revolving Loans and Swing Loans, by the amount,
if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans and Swing Loans then outstanding to the amount to which the
Commitments have been so reduced.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Termination Date may, subject to the terms and conditions of this Agreement, be
borrowed, repaid and borrowed again.

Section 1.8. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin plus the Federal Funds
Rate from time to time in effect; provided, however, that in the absence of
acceleration, any adjustments pursuant to this Section shall be made at the
election of the Administrative Agent, acting at the request or with the consent
of the Required Lenders, with written notice to the Borrower. While any Event of
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

Section 1.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit B-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or B-2 (in the case of its Swing
Loans and referred to herein as a “Swing

 

-5-



--------------------------------------------------------------------------------

Note”), as applicable (the Revolving Notes, and Swing Note being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns in the amount of the relevant
Commitment, or Swing Line Sublimit, as applicable. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 12.12) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 12.12, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 1.10. Commitment Terminations. The Borrower shall have the right at any
time and from time to time, upon five (5) Business Days prior written notice to
the Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $10,000,000 or such greater amount which is an integral multiple of
$1,000,000, and (ii) allocated ratably among the Lenders in proportion to their
respective Percentages, provided that the Commitments may not be reduced to an
amount less than the sum of the aggregate principal amount of Revolving Loans
and Swing Loans then outstanding. Any termination of the Commitments below or
the Swing Line Sublimit then in effect shall reduce the Swing Line Sublimit by a
like amount. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Commitments. Any termination of the Commitments
pursuant to this Section 1.10 may not be reinstated.

Section 1.11. Substitution of Lenders. In the event (a) any Lender is in default
in any material respect with respect to its obligations under the Loan
Documents, or (b) a Lender fails to consent to an amendment or waiver requested
under Section 12.13 hereof at a time when the Required Lenders have approved
such amendment or waiver (any such Lender referred to in clause (a) or (b) above
being hereinafter referred to as an “Affected Lender”), the Borrower may, in
addition to any other rights the Borrower may have hereunder or under applicable
law, require, at its expense, any such Affected Lender to assign, at par,
without recourse, all of its interest, rights, and obligations hereunder
(including all of its Commitments and the Loans and other amounts at any time
owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower, provided that (i) such assignment shall not conflict
with or violate any law, rule or regulation or order of any court or other
governmental authority, (ii) the Borrower shall have paid to the Affected Lender
all monies other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 12.12 hereof (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrower).

Section 1.12. Increase in Commitments. The Borrower may from time to time in
consultation with the Administrative Agent, on any Business Day prior to the
Termination Date so long as no Event of Default exists, increase the aggregate
amount of the Commitments by delivering a Commitment Amount Increase Request at
least 10 Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) identifying the additional Commitments for
existing Lender(s) agreeing to increase its/their Commitment(s) (or identifying

 

-6-



--------------------------------------------------------------------------------

one or more additional Lender(s) and the amount of its/their Commitment(s));
provided, however, that (i) the aggregate of all Commitment Amount Increases
shall not exceed $50,000,000, (ii) the aggregate amount of the Commitments shall
not at any time exceed $300,000,000, (iii) any increase of the aggregate amount
of the Commitments shall be in an amount not less than $10,000,000 and (iv) if
the Borrower invites additional Lenders to join this Agreement, such additional
Lenders shall enter into such joinder agreements to give effect thereto as the
Administrative Agent may reasonably request. The effective date of any
Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent. Upon the effectiveness thereof, the new Lender(s) (or, if
applicable, existing Lender(s)) shall advance Revolving Loans, or the existing
Lenders shall make such assignments (which assignments shall not be subject to
the requirements set forth in Section 12.12) of the outstanding Revolving Loans
to the Lenders providing the Commitment Amount Increase so that, after giving
effect to such assignments, each Lender (including the Lenders providing the
Commitment Amount Increase) will hold Revolving Loans equal to its Percentage of
all outstanding Revolving Loans. The Borrower agrees to pay any reasonable
expenses of the Administrative Agent relating to any Commitment Amount Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

SECTION 2. FEES.

Section 2.1. Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders in accordance with
their Percentages a commitment fee at the rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) on the average daily Unused Commitments. Such commitment fee shall
be payable quarterly in arrears on the last day of each March, June, September,
and December in each year (commencing on the first such date occurring after the
date hereof) and on the Termination Date, unless the Commitments are terminated
in whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination.

(b) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the Borrower in a fee letter dated April 15, 2008, or
as otherwise agreed to in writing between them.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and of all other Obligations payable by the Borrower under
this Agreement and the other Loan Documents, shall be made by the Borrower to
the Administrative Agent by no later than 2:00 p.m. (Chicago time) on the due
date thereof at the office of the Administrative Agent in Chicago, Illinois (or
such other location as the Administrative Agent may designate to the Borrower),
for the benefit of the Lender(s) entitled thereto. Any payments received after
such time shall be deemed to have been received by the Administrative Agent on
the next Business

 

-7-



--------------------------------------------------------------------------------

Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans ratably to the Lenders
and like funds relating to the payment of any other amount payable to any Lender
to such Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to the Federal Funds Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.7(b) hereof), all payments and collections received in
respect of the Obligations by the Administrative Agent or any of the Lenders
after acceleration or the final maturity of the Obligations or termination of
the Commitments as a result of an Event of Default shall be remitted to the
Administrative Agent and distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 12.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Revolving Loans, to be allocated
pro rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Parent, the Borrower and the
Borrower Subsidiaries evidenced by the Loan Documents to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;
and

(f) finally, to the Borrower or whoever else may be lawfully entitled thereto.

 

-8-



--------------------------------------------------------------------------------

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that the Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

SECTION 4. GUARANTIES.

Section 4.1. Guaranties. The payment and performance of the Obligations shall at
all times be guaranteed by the Parent and each direct and indirect Domestic
Borrower Subsidiary (other than any Borrower Subsidiary that is an Immaterial
Borrower Subsidiary) of the Borrower pursuant to Section 11 hereof or pursuant
to one or more guaranty agreements in form and substance acceptable to the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time (individually a “Guaranty” and collectively the “Guaranties” and
each such Borrower Subsidiary executing and delivering this Agreement as a
Guarantor (including any Borrower Subsidiary hereafter executing and delivering
an Additional Guarantor Supplement in the form called for by Section 11 hereof)
or a separate Guaranty being referred to herein as a “Guarantor” and
collectively the “Guarantors”).

Section 4.2. Further Assurances. In the event the Borrower or any Guarantor
forms or acquires any other Borrower Subsidiary after the date hereof, except as
otherwise provided in Section 4.1 above, the Borrower shall promptly upon such
formation or acquisition cause such newly formed or acquired Borrower Subsidiary
to execute a Guaranty as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such Borrower
Subsidiary to deliver to the Administrative Agent, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.7
hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by

 

-9-



--------------------------------------------------------------------------------

contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Applicable Margin” means (i) with respect to Loans, 1.75% per annum and
(ii) with respect to commitment fees set forth in Section 2.1(a) hereof,
0.2% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Subsidiary” means a Subsidiary of the Borrower or of any of its direct
or indirect Subsidiaries.

“Borrowing” means the total of Loans advanced under the Commitments. Borrowings
of Loans are made and maintained ratably from each of the Lenders under a Credit
according to their Percentages of such Credit. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower. Borrowings
of Swing Loans are made by the Swing Line Lender in accordance with the
procedures set forth in Section 1.5 hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

-10-



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Change of Control” means, at any time (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) has a beneficial ownership of 30% or more of the outstanding
capital stock or other equity interests of the Parent on a fully-diluted basis,
or (b) the Parent ceases to own, legally and beneficially, less than 90% of the
equity interests of the Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans hereunder in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof. The Borrower and the Lenders acknowledge and agree
that the Commitments of the Lenders aggregate $250,000,000 on the date hereof.

“Commitment Amount Increase” is defined in Section 1.17 hereof.

“Commitment Amount Increase Request” means a Commitment Amount Increase Request
in the form of Exhibit I hereto.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Credit” means the credit facility for making Revolving Loans and Swing Loans
described in Sections 1.1 and 1.5 hereof.

“Credit Event” means the advancing of any Loan.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

-11-



--------------------------------------------------------------------------------

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

“Domestic Borrower Subsidiary” means a Borrower Subsidiary that is not a Foreign
Borrower Subsidiary.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Guarantor or any of
the Borrower’s or such Guarantor’s Affiliates or Subsidiaries (including
Borrower Subsidiaries).

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any hazardous material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Federal Funds Rate” is defined in Section 1.2(a) hereof.

“Foreign Borrower Subsidiary” means each Borrower Subsidiary which (a) is
organized under the laws of a jurisdiction other than the United States of
America or any state thereof or the District of Columbia, (b) conducts
substantially all of its business outside of the United States of America, and
(c) has substantially all of its assets outside of the United States of America.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

-12-



--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

“Immaterial Borrower Subsidiaries” means any Borrower Subsidiary with assets of
not more than $500,000 at any one time. As of the date of this Agreement, FCC
Futures, Inc. and Westown Commodities LLC are Immaterial Borrower Subsidiaries.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than ninety (90) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

“Interest Payment Date” means on the date 1 to 6 Business Days after the advance
of each Loan, and on the Termination Date.

“Junior Subordinated Indebtedness” means indebtedness that is subordinated in
right of payment to the prior payment of all Obligations and all unsubordinated
indebtedness and liabilities of the Borrower pursuant to written subordination
provisions and having maturities approved in writing by the Lenders.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes BMO Capital Markets Financing, Inc. and the other
financial institutions from time to time party to this Agreement, including each
assignee Lender pursuant to Section 12.12 hereof and, unless the context
otherwise requires, the Swing Line Lender.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Loan” means any Revolving Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes (if any), the Guaranties, and
each other instrument or document to be delivered hereunder or thereunder or
otherwise in connection therewith.

 

-13-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Parent, the Borrower and the
Borrower Subsidiaries taken as a whole, (b) a material impairment of the ability
of the Parent, the Borrower or any Borrower Subsidiary to perform its material
obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Parent, the
Borrower or any Borrower Subsidiary of any Loan Document or the rights and
remedies of the Administrative Agent and the Lenders thereunder.

“Moody’s” means Moody’s Investors Service, Inc.

“Note” and “Notes” each is defined in Section 1.9 hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower or any of the Borrower Subsidiaries arising
under or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Parent” is defined in the introductory paragraph.

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all Revolving Loans then outstanding.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Premises” means the real property owned or leased by the Parent, the Borrower
or any Borrower Subsidiary.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

-14-



--------------------------------------------------------------------------------

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Unused Commitments constitute more than 50% of the sum of
the total outstanding Loans and Unused Commitments of the Lenders.

“Revolving Loan” is defined in Section 1.1 hereof.

“Revolving Note” is defined in Section 1.9 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Senior Subordinated Indebtedness” means subordinated indebtedness evidenced by
the subordinated notes issued under or pursuant to Senior Subordinated Loan
Agreement dated as of June 2, 2008, by and among the Borrower, the lenders party
thereto and the Agent, as the same may be amended, modified, restated or
supplemented from time to time.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.

“Subordinated Debt” means collectively the Junior Subordinated Indebtedness and
the Senior Subordinated Indebtedness.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.5 hereof.

“Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in its
capacity as the Lender of Swing Loans hereunder, or any successor Lender acting
in such capacity appointed pursuant to Section 12.12 hereof.

“Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.5 hereof.

“Swing Note” is defined in Section 1.9 hereof.

“Tangible Net Worth” means, for any Person and at any time the same is to be
determined, the excess of such Person’s assets over all its liabilities and
reserves as determined in accordance with GAAP, but excluding as assets goodwill
and other intangible items.

“Termination Date” means July 22, 2009 or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.10, 9.2 or 9.3 hereof.

 

-15-



--------------------------------------------------------------------------------

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Revolving
Loans.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Parent and/or one or
more Wholly-owned Subsidiaries within the meaning of this definition.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to Chicago,
Illinois, time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and the Borrower
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with this Section 5.3, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles. Without limiting the generality of the foregoing, the Borrower shall
neither be deemed to be in compliance with any financial covenant hereunder nor
out of compliance with any financial covenant hereunder if such state of
compliance or noncompliance, as the case may be, would not exist but for the
occurrence of a change in accounting principles after the date hereof.

 

-16-



--------------------------------------------------------------------------------

SECTION 6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:

Section 6.1. Organization and Qualification. The Borrower is a limited liability
company that is duly organized and validly existing under the laws of the State
of Iowa, and has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except where the failure to do so would not have a Material
Adverse Effect. The Borrower has been duly registered with the Commodity Futures
Trading Commission (“CFTC”) as a futures commission merchant and is a member in
good standing of the Chicago Mercantile Exchange, which is its DSRO.

Section 6.2. Parent and Borrower Subsidiaries. The Parent and each Borrower
Subsidiary is duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect. Schedule 6.2 hereto identifies
the Borrower and each Borrower Subsidiary, the jurisdiction of its organization,
the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by the Parent, the Borrower and the
Borrower Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of the Borrower and each Borrower Subsidiary
are validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Parent, the Borrower or the Borrower Subsidiaries are owned, beneficially and of
record, by the Parent, the Borrower or the applicable Borrower Subsidiary free
and clear of all Liens. There are no outstanding commitments or other
obligations of the Borrower or any Borrower Subsidiary to issue, and no options,
warrants or other rights of any Person to acquire, any shares of any class of
capital stock or other equity interests of the Borrower or any Borrower
Subsidiary.

Section 6.3. Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the borrowings herein provided for, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. The
Parent and each Borrower Subsidiary has full right and authority to enter into
the Loan Documents executed by it, to guarantee the Obligations, and to perform
all of its obligations under the Loan Documents executed by it. The Loan
Documents

 

-17-



--------------------------------------------------------------------------------

delivered by the Parent, the Borrower and the Borrower Subsidiaries have been
duly authorized, executed, and delivered by such Persons and constitute valid
and binding obligations of the Parent, the Borrower and the Borrower
Subsidiaries enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Parent, the
Borrower or any Borrower Subsidiary of any of the matters and things herein or
therein provided for, (a) contravene or constitute a default under any provision
of law or any judgment, injunction, order or decree binding upon the Parent, the
Borrower or any Borrower Subsidiary or any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of the Parent, the
Borrower or any Borrower Subsidiary, (b) contravene or constitute a default
under any covenant, indenture or agreement of or affecting the Parent, the
Borrower or any Borrower Subsidiary or any of their Property, in each case where
such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Parent, the Borrower
or any Borrower Subsidiary.

Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the proceeds
of the Loans to finance commercial customer margin calls at various futures and
options exchange clearinghouses. None of the Parent, the Borrower nor any
Borrower Subsidiary is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock. Margin
stock (as hereinabove defined) constitutes less than 25% of the assets of
Parent, the Borrower and the Borrower Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

Section 6.5. Financial Reports. Each of (i) the audit report of the Borrower for
the fiscal year ending August 31, 2007, including a balance sheet, profit and
loss statement and statement of application of funds as of and for the period
ending August 31, 2007, (ii) CFTC Form 1-FR of the Borrower dated December 31,
2007, and (iii) Securities and Exchange 10Q filing for the fiscal quarter of the
Parent ended February 29, 2008, have been prepared in accordance with generally
accepted accounting principles (except that interim statements omit any
footnotes to the information contained therein and do not reflect certain
adjustments which would be reflected on the annual certified financial
statements) on a basis consistent, except as otherwise noted therein, with that
of the previous fiscal year or period and fairly reflect the financial position
of the undersigned as of the dates thereof, and the results of operations for
the periods covered thereby. None of the Parent, the Borrower nor any Borrower
Subsidiary has contingent liabilities which are material to it other than as
indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 8.5 hereof.

 

-18-



--------------------------------------------------------------------------------

Section 6.6. No Material Adverse Change. Since February 29, 2008, there has been
no material adverse change in the condition, financial or otherwise, of the
Borrower or any Guarantor, except those occurring in the ordinary course of
business or disclosed in the financial reports identified in Section 6.5 hereof
or another form of written disclosure to the Lenders prior to the date of this
Agreement.

Section 6.7. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not contain any
untrue statements of a material fact or omit a material fact necessary to make
the material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Borrower only
represents that the same were prepared on the basis of information and estimates
the Borrower believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. The Parent, the Borrower and
the Borrower Subsidiaries own, possess, or have the right to use all necessary
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

Section 6.9. Governmental Authority and Licensing. The Parent, the Borrower and
the Borrower Subsidiaries have received all licenses, permits, and approvals of
all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.

Section 6.10. Good Title. The Parent, the Borrower and the Borrower Subsidiaries
have good and defensible title (or valid leasehold interests) to their assets as
reflected on the most recent consolidated balance sheet of the Parent, the
Borrower and the Borrower Subsidiaries furnished to the Administrative Agent and
the Lenders (except for sales of assets in the ordinary course of business),
subject to no Liens other than such thereof as are permitted by Section 8.8
hereof.

Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of the Borrower threatened, against the Parent, the Borrower or any
Borrower Subsidiary or any of their Property which if adversely determined,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Items disclosed in the financial reports identified in
Section 6.5 are not reasonably expected to have a Material Adverse Effect.

 

-19-



--------------------------------------------------------------------------------

Section 6.12. Taxes. All material tax returns required to be filed by the
Parent, the Borrower or any Borrower Subsidiary in any jurisdiction have, in
fact, been filed, and all material taxes, assessments, fees, and other
governmental charges upon the Parent, the Borrower or any Borrower Subsidiary or
upon any of its Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except such taxes, assessments, fees
and governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. Neither the Parent nor the Borrower knows of any proposed additional
tax assessment against it or the Borrower Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Parent, the Borrower and each Borrower Subsidiary have been made for all open
years, and for its current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Parent, the
Borrower or any Borrower Subsidiary of any Loan Document, except for such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect.

Section 6.14. Affiliate Transactions. None of the Parent, the Borrower nor any
Borrower Subsidiary is a party to any contracts or agreements with any of its
Affiliates (other than with FGDI, LLC, Agora-X, LLC, Farmers Commodities
Transportation Company or Wholly-owned Subsidiaries of the Parent) on terms and
conditions which are less favorable to the Parent, the Borrower or such Borrower
Subsidiary than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other.

Section 6.15. Investment Company. None of the Parent, the Borrower nor any
Borrower Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 6.16. ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of and is in
compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. None of the Parent, the Borrower nor any Borrower
Subsidiary has any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA.

Section 6.17. Compliance with Laws. The Parent, the Borrower and the Borrower
Subsidiaries are in compliance with the requirements of all federal, state and
local laws, rules and regulations applicable to or pertaining to their Property
or business operations (including, without limitation, the Occupational Safety
and Health Act of 1970, the Americans with Disabilities Act of 1990, and laws
and regulations establishing quality criteria and standards for air, water, land

 

-20-



--------------------------------------------------------------------------------

and toxic or hazardous wastes and substances), where any such non-compliance,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. None of the Parent, the Borrower nor any Borrower
Subsidiary has received notice to the effect that its operations are not in
compliance with any of the requirements of applicable federal, state or local
environmental, health, and safety statutes and regulations or is the subject of
any governmental investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, where any such non-compliance or remedial action, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 6.18. Other Agreements. None of the Parent, the Borrower nor any
Borrower Subsidiary is in default under the terms of any covenant, indenture or
agreement of or affecting such Person or any of its Property, which default if
uncured could reasonably be expected to have a Material Adverse Effect.

Section 6.19. Solvency. The Parent, the Borrower and the Borrower Subsidiaries
are solvent, able to pay their debts as they become due, and have sufficient
capital to carry on their business and all businesses in which they are about to
engage.

Section 6.20. No Broker Fees. Other than the fees payable to BMO Capital Markets
and Banc of America Securities, as Co-Lead Arrangers, no broker’s or finder’s
fee or commission will be payable with respect hereto or any of the transactions
contemplated thereby; and the Borrower hereby agrees to indemnify the
Administrative Agent and the Lenders against, and agree that they will hold the
Administrative Agent and the Lenders harmless from, any claim, demand, or
liability for any such broker’s or finder’s fees alleged to have been incurred
in connection herewith or therewith and any expenses (including reasonable
attorneys’ fees) arising in connection with any such claim, demand, or
liability.

Section 6.21. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct as of said time, except to
the extent the same expressly relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event; and

(c) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

 

-21-



--------------------------------------------------------------------------------

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) and (b), of this Section; provided, however, that
the Lenders may continue to make advances under the Credit, in the sole
discretion of the Lenders, notwithstanding the failure of the Borrower to
satisfy one or more of the conditions set forth above and any such advances so
made shall not be deemed a waiver of any Default or Event of Default or other
condition set forth above that may then exist.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Guarantors, and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary;

(d) the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on the Borrower’s and each
Guarantor’s behalf, all certified in each instance by its Secretary or Assistant
Secretary;

(e) the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (dated no earlier than 30 days
prior to the date hereof) from the office of the secretary of the state of its
incorporation or organization and of each state in which it is qualified to do
business as a foreign corporation or organization;

(f) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;

(g) the Administrative Agent shall have received the initial fees called for by
Section 2.1(b) hereof;

(h) each Lender shall have received such evaluations and certifications as it
may reasonably require in order to satisfy itself as to the financial condition
of the Borrower and the Guarantors, and the lack of material contingent
liabilities of the Borrower and the Guarantors;

 

-22-



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Borrower and each
Guarantor evidencing the absence of Liens on its Property except as permitted by
Section 8.8 hereof;

(j) the Administrative Agent shall have received pay-off and lien release
letters from secured creditors of the Borrower and each Guarantor setting forth,
among other things, the total amount of indebtedness outstanding and owing to
them (or outstanding letters of credit issued for the account of the Borrower or
any Guarantor) and containing an undertaking to cause to be delivered to the
Administrative Agent UCC termination statements and any other lien release
instruments necessary to release their Liens on the assets of the Borrower and
each Guarantor, which pay-off and lien release letters shall be in form and
substance acceptable to the Administrative Agent;

(k) the Administrative Agent shall have received the favorable written opinion
of counsel to the Borrower and each Guarantor, in form and substance
satisfactory to the Administrative Agent;

(l) the Administrative Agent shall have received (i) audited financial
statements (including income statements, balance sheets and cash flow
statements) of the Borrower and the Parent for the prior three fiscal years,
(ii) the Borrower’s CFTC forms I-FR-FCM for each of the eight months ended
May 31, 2008 including profit and loss statements, (iii) quarterly financial
statements of the Parent for the quarter ended February 29, 2008, and
(iv) current year operating budget for the Borrower, each in form and substance
satisfactory to the Administrative Agent;

(m) the Administrative Agent shall have received copies of all documents
evidencing subordinated debt and the preferred equity of the Borrower and each
Guarantor, each of which shall be in form and substance acceptable to the Agent;

(n) no material adverse change in the condition (financial or otherwise) of the
Borrower or Guarantor shall have occurred since February 29, 2008 except these
occurring in the ordinary course of business or disclosed in writing to the
Lenders;

(o) the Administrative Agent shall have received a fully executed Internal
Revenue Service Form W-9 for the Borrower; and

(p) the Administrative Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.

 

-23-



--------------------------------------------------------------------------------

SECTION 8. COVENANTS.

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 12.13 hereof:

Section 8.1. Maintenance of Business. The Parent and the Borrower shall, and
shall cause each Borrower Subsidiary to, preserve and maintain its existence,
except as otherwise provided in Section 8.10 hereof. The Parent and the Borrower
shall, and shall cause each Borrower Subsidiary to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business where the failure to do so could reasonably
be expected to have a Material Adverse Effect.

Section 8.2. Maintenance of Properties. The Parent and the Borrower shall, and
shall cause each Borrower Subsidiary to, maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except (i) to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person or (ii) where failure to do so could reasonably
be expected to have a Material Adverse Effect.

Section 8.3. Taxes and Assessments. The Parent and the Borrower shall duly pay
and discharge, and shall cause each Borrower Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

Section 8.4. Insurance. The Parent and the Borrower shall insure and keep
insured, and shall cause each Borrower Subsidiary to insure and keep insured,
with good and responsible insurance companies, all insurable Property owned by
it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Parent and the Borrower shall insure, and shall cause
each Borrower Subsidiary to insure, such other hazards and risks (including,
without limitation, business interruption, employers’ and public liability
risks) with good and responsible insurance companies as and to the extent
usually insured by Persons similarly situated and conducting similar businesses.
The Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.

Section 8.5. Financial Reports. The Parent and the Borrower shall, and shall
cause each Borrower Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, each Lender
and each of their duly authorized representatives such information respecting
the business and financial condition of the Parent, the Borrower and each
Borrower Subsidiary as the Administrative Agent or such Lender may reasonably
request; and without any request, shall furnish to the Administrative Agent and
the Lenders:

(a) as soon as available, and in any event no later than 45 days after the last
day of each calendar month, a copy of the Borrower’s financial statements and
reports for each month accounting period consisting of a CFTC Form1-FR-FCM
including a profit and loss statement of the Borrower prepared by the Borrower
as of the end of and for such period in accordance with GAAP consistently
applied and certified by the chief financial officer of the Borrower;

 

-24-



--------------------------------------------------------------------------------

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the Borrower, a copy of the Parent’s and the
Borrower’s annual audited financial statements (including a balance sheet and
profit and loss statement) for each fiscal year, audited by an independent
public accountants of nationally recognized standing, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in accordance with GAAP the consolidated financial condition of
the Parent, the Borrower and the Borrower Subsidiaries and the unconsolidated
financial condition of the Borrower as of the close of such fiscal year and the
results of their operations and cash flows for the fiscal year then ended and
that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;

(c) within the period provided in subsection (b) above, the written statement of
the accountants who certified the audit report thereby required that in the
course of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;

(d) promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Parent’s, the Borrower’s or any Borrower Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;

(e) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Parent, the Borrower or
any Borrower Subsidiary to its stockholders or other equity holders, and copies
of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
the Parent, the Borrower or any Borrower Subsidiary with any securities exchange
or the Securities and Exchange Commission or any successor agency;

(f) promptly after receipt thereof, a copy of each audit made by any regulatory
agency of the books and records of the Parent, the Borrower or any Borrower
Subsidiary or of notice of any material noncompliance with any applicable law,
regulation or guideline relating to the Parent, the Borrower or any Borrower
Subsidiary, or its business;

 

-25-



--------------------------------------------------------------------------------

(g) as soon as available, and in any event no later than 30 days after the end
of each fiscal year of the Borrower, a copy of the Borrower’s operating budget
for the following fiscal year, such operating budget to show the Borrower’s
projected revenues and expenses on a quarter-by-quarter basis and shall include
a summary of all assumptions made in preparing such operating budget;

(h) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower or the Parent, notice of any Change of
Control;

(i) promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Parent, the Borrower or any Borrower Subsidiary or any
of their Property which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect, (ii) the occurrence of any Default or Event
of Default hereunder or (ii) any condition exists or the occurrence of any
Material Adverse Effect; and

(j) with each of the financial statements delivered pursuant to
subsections (a) (for the months August, November, February and May of each year)
and (b) above, a written certificate in the form attached hereto as Exhibit C
signed by the chief financial officer of the Borrower or another officer of the
Borrower acceptable to the Administrative Agent to the effect that to the best
of such officer’s knowledge and belief no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
Parent, the Borrower or any Borrower Subsidiary to remedy the same. Such
certificate shall also set forth the calculations supporting such statements in
respect of Section 8.21 hereof.

Section 8.6. Inspection. The Parent and the Borrower shall, and shall cause each
Borrower Subsidiary to, permit the Administrative Agent, each Lender, and each
of their duly authorized representatives and agents to visit and inspect any of
its Property, corporate books, and financial records, to examine and make copies
of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent and such Lenders the finances and affairs of the Borrower
and the Borrower Subsidiaries) at such reasonable times and intervals as the
Administrative Agent or any such Lender may designate and, so long as no Default
or Event of Default exists, with reasonable prior notice to the Borrower.

Section 8.7. Borrowings and Guaranties. Neither the Parent nor the Borrower
shall, nor shall it permit any Borrower Subsidiary to, issue, incur, assume,
create or have outstanding any Indebtedness for Borrowed Money, or directly or
indirectly be or become liable as endorser, guarantor or surety for any
Indebtedness for Borrowed Money of any other Person, or otherwise assure a
creditor of another against loss with respect to Indebtedness for Borrowed
Money, or

 

-26-



--------------------------------------------------------------------------------

subordinate any claim or demand it may have to the claim or demand of any other
Person; provided, however, that the foregoing shall not restrict nor operate to
prevent:

(a) the Obligations of the Parent, the Borrower and the Borrower Subsidiaries
owing to the Administrative Agent and the Lenders (and their Affiliates);

(b) Indebtedness for Borrowed Money of the Parent and the Borrower and
guarantees of Indebtedness for Borrowed Money and other assurances against loss
by the Parent and the Borrower existing as of the Closing Date and disclosed in
the financial statements delivered to the Lenders prior to the Closing Date;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) the Subordinated Debt;

(e) guarantees by the Parent of introducing brokers made in the ordinary course
of business;

(f) cross margin loan facilities granted to the Borrower by forex counterparties
used to margin forex futures positions in an omnibus futures account of the
Borrower at the forex counterparty on the basis of offsetting cash positions at
the same counterparty;

(g) Indebtedness for Borrowed Money of the Parent and guarantees not otherwise
permitted hereunder not to exceed $50,000,000 at any one time; and

(h) other Indebtedness for Borrowed Money, guarantees and assurances approved in
advance by Required Lenders.

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Borrower
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

 

-27-



--------------------------------------------------------------------------------

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower and the Borrower Subsidiaries secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $5,000,000 at any one time
outstanding;

(d) Liens disclosed in the Borrower’s financial statements for the fiscal
quarter ended February 29, 2008;

(e) pledges of securities or commodity positions and exchange memberships or
clearing corporation stock in the ordinary course of the Parent’s, the
Borrower’s or such Borrower Subsidiary’s business;

(f) required deposits maintained with commodity or securities exchanges or their
associated clearing corporations in the ordinary course of the Parent’s, the
Borrower’s or such Borrower Subsidiary’s business;

(g) the interest of lessors under Capital Leases or operating leases; and

(h) Liens created solely for the purpose of securing indebtedness permitted by
Section 8.7(f) hereof, provided that no such lien shall extend to any property
of the Borrower or any Borrower Subsidiary.

Section 8.9. Investments, Acquisitions, Loans and Advances. Neither the Parent
nor the Borrower shall, nor shall it permit any Borrower Subsidiary to, directly
or indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel advances and other similar cash advances made to
employees in the ordinary course of business), any other Person, or acquire all
or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;

(b) investments in commercial paper rated at least P-1 by Moody’s and at least
A-1 by S&P maturing within one year of the date of issuance thereof;

 

-28-



--------------------------------------------------------------------------------

(c) investments in certificates of deposit issued by any Lender or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;

(d) investments in repurchase obligations with a term of not more than 7 days
for underlying securities of the types described in subsection (a) above entered
into with any bank meeting the qualifications specified in subsection (c) above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;

(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

(f) any other investments in assets allowed for the investment of customer funds
under the regulations of the CFTC;

(g) the Parent’s investment in its Subsidiaries (including the Borrower) and the
Borrower’s investments in the Borrower Subsidiaries;

(e) other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $2,000,000 in the aggregate
at any one time outstanding.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

Section 8.10. Mergers, Consolidations and Sales. Neither the Parent nor the
Borrower shall, nor shall it permit any Borrower Subsidiary to, be a party to
any merger or consolidation, or sell, transfer, lease or otherwise dispose of
all or substantially all of its Property, including any disposition of
substantially all of its Property as part of a sale and leaseback transaction,
or in any event sell or discount (with or without recourse) any of its notes or
accounts receivable; provided, however, that this Section shall not apply to nor
operate to prevent any acquisitions by Parent or Borrower by merger or
consolidation with, or the acquisition of the property, assets or business of
any person, firm or corporation (other than the Borrower or the Parent), to the
extent such transactions that have not been approved in writing by the Lenders
do not exceed $50,000,000 in value in the aggregate during the term of this
Agreement.

Section 8.11. Maintenance of Borrower Subsidiaries. (a) Neither the Parent nor
the Borrower shall assign, sell or transfer, nor shall it permit any Borrower
Subsidiary to issue, assign, sell or transfer, any shares of capital stock or
other equity interests of the Borrower or a Borrower Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale,
and transfer to any person of any shares of capital stock of the Borrower or a
Borrower Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Borrower
Subsidiary, and (b) any transaction permitted by Section 8.10 above.

 

-29-



--------------------------------------------------------------------------------

(b) In the event that any Immaterial Borrower Subsidiary has assets in excess of
$500,000, the Borrower shall promptly cause such Borrower Subsidiary to comply
with the requirements of Section 4 hereof.

Section 8.12. Dividends and Certain Other Restricted Payments. Neither the
Parent not the Borrower shall, nor shall they permit any Borrower Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests) or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent (i) the making of dividends or
distributions if (A) such distribution or dividend is permitted under all rules
and regulations applicable to the Parent, the Borrower or such Borrower
Subsidiary, and (B) no Default or Event of Default exists or would result from
making such dividend or distribution and (ii) the purchase or redemption by the
Parent of its issued and outstanding stock in an amount not to exceed
$25,000,000 in the aggregate per fiscal year of the Parent.

Section 8.13. ERISA. The Parent and the Borrower shall, and shall cause each
Borrower Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
could reasonably be expected to result in the imposition of a Lien against any
of its Property. The Parent and the Borrower shall, and shall cause each
Borrower Subsidiary to, promptly notify the Administrative Agent and each Lender
of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by the
Parent, the Borrower or any Borrower Subsidiary of any material liability, fine
or penalty, or any material increase in the contingent liability of the Borrower
or any Borrower Subsidiary with respect to any post-retirement Welfare Plan
benefit.

Section 8.14. Compliance with Laws. The Parent and the Borrower shall, and shall
cause each Borrower Subsidiary to, comply in all respects with the requirements
of all federal, state, and local laws, rules, regulations, ordinances and orders
(including but not limited to all Environmental Laws) applicable to or
pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.

Section 8.15. Burdensome Contracts With Affiliates. Neither the Parent nor the
Borrower shall, nor shall it permit any Borrower Subsidiary to, enter into any
contract, agreement or business arrangement with any of its Affiliates (other
than with FGDI, LLC, Agora-X, LLC, Farmers Commodities Transportation Company or
Wholly-owned Subsidiaries of the Parent) on terms and conditions which are less
favorable to the Parent, the Borrower or such Borrower Subsidiary than would be
usual and customary in similar contracts, agreements or business arrangements
between Persons not affiliated with each other.

 

-30-



--------------------------------------------------------------------------------

Section 8.16. No Changes in Fiscal Year. The fiscal year of the Parent, the
Borrower and the Borrower Subsidiaries ends on August 31 of each year; and
neither the Parent nor the Borrower shall not, nor shall it permit any Borrower
Subsidiary to, change its fiscal year from its present basis.

Section 8.17. Formation of Borrower Subsidiaries. Promptly upon the formation or
acquisition of any Domestic Borrower Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Borrower Subsidiary). Neither the Parent
nor the Borrower shall not, nor shall it permit any Borrower Subsidiary to, form
or acquire any Foreign Borrower Subsidiary.

Section 8.18. Change in the Nature of Business. Neither the Parent nor the
Borrower shall not, nor shall it permit any Borrower Subsidiary to, engage in
any business or activity if as a result the general nature of the business of
the Parent, the Borrower or any Borrower Subsidiary would be changed in any
material respect from the general nature of the business engaged in by it as of
the Closing Date; provided, that it shall not be a change in the general nature
of the business if any Immaterial Subsidiary ceases operations, is merged with
the Borrower or another Borrower Subsidiary, or is dissolved.

Section 8.19. Use of Proceeds. The Borrower shall use the credit extended under
this Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 6.4 hereof.

Section 8.20. No Restrictions. Except as disclosed to the Lenders or as
otherwise provided herein, neither the Parent nor the Borrower shall, nor shall
it permit any Borrower Subsidiary to, directly or indirectly create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of the Parent, the Borrower or any
Borrower Subsidiary to: (a) pay dividends or make any other distribution on the
Borrower’s or any Borrower Subsidiary’s capital stock or other equity interests
owned by the Parent, the Borrower or any other Borrower Subsidiary, (b) pay any
indebtedness owed to the Parent, the Borrower or any other Borrower Subsidiary,
(c) make loans or advances to the Parent, the Borrower or any other Borrower
Subsidiary, (d) transfer any of its Property to the Parent, the Borrower or any
other Borrower Subsidiary, or (e) guarantee the Obligations as required by the
Loan Documents.

Section 8.21. Financial Covenants. (a) Tangible Net Worth. The Borrower shall at
all times maintain a Tangible Net Worth of at least $110,000,000.

(b) Leverage Covenant. The Borrower shall not at any time permit outstanding
principal balance of Senior Subordinated Indebtedness to exceed 40% of the sum
of Net Worth of the Borrower plus the sum of Junior Subordinated Indebtedness
and Senior Subordinated Indebtedness.

 

-31-



--------------------------------------------------------------------------------

(c) Net Capital. The Borrower’s Excess Net Capital as defined and computed in
the matter set forth in Commodity Futures Trading Commission Form 1-FR-FCM
Statement of the Computation of the Minimum Capital Requirements (line 23 of
such statement) as is in effect on the date hereof shall not be less than
$10,000,000.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of or
interest on any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any fee or other Obligation payable
hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.14, 8.15, 8,16, 8.18, 8.19
or 8.21 hereof or of any;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
the Borrower or (ii) written notice thereof is given to the Borrower by the
Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or in connection with any transaction contemplated hereby or
thereby proves untrue in any material respect as of the date of the issuance or
making or deemed making thereof;

(e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any Guarantor takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Parent, the Borrower or any Borrower Subsidiary
aggregating in excess of $5,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);

 

-32-



--------------------------------------------------------------------------------

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Parent, the Borrower or any Borrower Subsidiary, or against any of
its Property, in an aggregate amount in excess of $5,000,000 (except to the
extent fully covered by insurance pursuant to which the insurer has accepted
liability therefor in writing), and which remains undischarged, unvacated,
unbonded or unstayed for a period of 30 days;

(h) the Parent, the Borrower or any Borrower Subsidiary, or any member of its
Controlled Group, shall fail to pay when due an amount or amounts aggregating in
excess of $5,000,000 which it shall have become liable to pay to the PBGC or to
a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $5,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by the
Parent, the Borrower or any Borrower Subsidiary, or any other member of its
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Parent, the
Borrower or any Borrower Subsidiary, or any member of its Controlled Group, to
enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) the Parent, the Borrower or any Borrower Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof;

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Parent, the Borrower or any Borrower Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Borrower
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days; or

 

-33-



--------------------------------------------------------------------------------

(l) the membership of the Borrower on any commodities exchange or the status of
the Borrower as a clearing member of any commodities exchange that has clearing
members shall be terminated, revoked or suspended for any reason (other than the
voluntary withdrawal by the Borrower from membership on any such exchange) or
the registration of the Borrower as a futures commission merchant with the CFTC
shall be suspended, revoked or terminated for any reason or the Borrower shall
fail to comply with the minimum capital requirements of the CFTC and such
failure to comply with the minimum capital requirements continues for five (5)
Business Days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); and
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to the
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the other Lenders, but the failure to do so shall
not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

Section 9.4. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.

SECTION 10. THE ADMINISTRATIVE AGENT.

Section 10.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints Bank of Montreal as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders in respect of the Loan Documents, the Borrower or otherwise, and
nothing herein or in any of the other Loan Documents shall result in any duties
or obligations on the Administrative Agent or any of the Lenders except as
expressly set forth herein.

 

-34-



--------------------------------------------------------------------------------

Section 10.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 10.3. Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.4. Unless and until
the Required Lenders give such direction, the Administrative Agent may (but
shall not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no event, however,
shall the Administrative Agent be required to take any action in violation of
applicable law or of any provision of any Loan Document, and the Administrative
Agent shall in all cases be fully justified in failing or refusing to act
hereunder or under any other Loan Document unless it first receives any further
assurances of its indemnification from the Lenders that it may require,
including prepayment of any related expenses and any other protection it
requires against any and all costs, expense, and liability which may be incurred
by it by reason of taking or continuing to take any such action. The
Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender, or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 10.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 10.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (i) with the consent or at the request of the Required Lenders
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify: (i) any statement, warranty or representation made in connection with
this Agreement, any other Loan Document or any Credit Event; (ii) the
performance or observance of any of the covenants or

 

-35-



--------------------------------------------------------------------------------

agreements of the Parent, the Borrower or any Borrower Subsidiary contained
herein or in any other Loan Document; (iii) the satisfaction of any condition
specified in Section 7 hereof, except receipt of items required to be delivered
to the Administrative Agent; or (iv) the validity, effectiveness, genuineness,
enforceability, perfection, value, worth or collectibility hereof or of any
other Loan Document or of any other documents or writing furnished in connection
with any Loan Document; and the Administrative Agent makes no representation of
any kind or character with respect to any such matter mentioned in this
sentence. The Administrative Agent may execute any of its duties under any of
the Loan Documents by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, the Borrower, or any other Person for
the default or misconduct of any such agents or attorneys-in-fact selected with
reasonable care. The Administrative Agent shall not incur any liability by
acting in reliance upon any notice, consent, certificate, other document or
statement (whether written or oral) believed by it to be genuine or to be sent
by the proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender, and based upon such information, investigations and inquiries as it
deems appropriate, made its own credit analysis and decision to extend credit to
the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each Lender to keep itself informed as to the creditworthiness
of the Borrower and the Borrower Subsidiaries, and the Administrative Agent
shall have no liability to any Lender with respect thereto.

Section 10.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.

Section 10.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a

 

-36-



--------------------------------------------------------------------------------

successor Administrative Agent, which may be any Lender hereunder or any
commercial bank, or an Affiliate of a commercial bank, having an office in the
United States of America and having a combined capital and surplus of at least
$200,000,000. Upon the acceptance of its appointment as the Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent under the Loan Documents, and the retiring Administrative Agent shall be
discharged from its duties and obligations thereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent, but no successor Administrative
Agent shall in any event be liable or responsible for any actions of its
predecessor. If the Administrative Agent resigns and no successor is appointed,
the rights and obligations of such Administrative Agent shall be automatically
assumed by the Required Lenders and the Borrower shall be directed to make all
payments due each Lender hereunder directly to such Lender.

Section 10.8. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The Swing Line
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 10 with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Loans made
or to be made hereunder as fully as if the term “Administrative Agent”, as used
in this Section 10, included the Swing Line Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such Swing Line Lender, as applicable.

Section 10.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

SECTION 11. THE GUARANTEES.

Section 11.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Parent and each
Borrower Subsidiary party hereto (including any Borrower Subsidiary executing an
Additional Guarantor Supplement in the form attached hereto as Exhibit D or such
other form acceptable to the Administrative Agent) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders and their Affiliates, the due and punctual payment of all present and
future Obligations including, but not limited to, the due and punctual payment
of principal of and interest on the Loans, and the due and punctual payment of
all other Obligations now or hereafter owed by the Borrower under the Loan
Documents, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the

 

-37-



--------------------------------------------------------------------------------

Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the Borrower or any such obligor in any such
proceeding). In case of failure by the Borrower or other obligor punctually to
pay any Obligations, guaranteed hereby, each Guarantor hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower or
such obligor.

Section 11.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 11 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(d) the existence of any claim, set-off, or other rights which the Borrower or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by the Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any other amount payable under
the Loan Documents; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, or any other Person or any other circumstance whatsoever that
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of the obligations of any Guarantor under this Section 11.

 

-38-



--------------------------------------------------------------------------------

Section 11.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 11 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower and
the Guarantors under this Agreement and all other Loan Documents shall have been
paid in full. If at any time any payment of the principal of or interest on any
Loan or any other amount payable by the Borrower or other obligor or any
Guarantor under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any guarantor, or otherwise, each Guarantor’s obligations
under this Section 11 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

Section 11.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Commitments. If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the later
of (x) the payment in full of the Obligations and all other amounts payable by
the Borrower hereunder and the other Loan Documents and (y) the termination of
the Commitment such amount shall be held in trust for the benefit of the
Administrative Agent, and the Lenders (and their Affiliates) and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders (and their
Affiliates) or be credited and applied upon the Obligations whether matured or
unmatured, in accordance with the terms of this Agreement.

Section 11.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

Section 11.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 11 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or avoidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 11.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other obligor under this Agreement or any
other Loan Document is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower or such obligor, all such amounts otherwise subject to
acceleration under the terms of this Agreement or the other Loan Documents,
shall nonetheless be payable by the Guarantors hereunder forthwith on demand by
the Administrative Agent made at the request of the Required Lenders.

 

-39-



--------------------------------------------------------------------------------

Section 11.8. Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 11.9. Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

SECTION 12. MISCELLANEOUS.

Section 12.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 12.1(b) hereof, each payment by
the Borrower and the Guarantors under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or such Guarantor shall
make the withholding, pay the amount withheld to the appropriate governmental
authority before penalties attach thereto or interest accrues thereon, and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by each Lender, and the Administrative Agent free and
clear of such taxes (including such taxes on such additional amount) is equal to
the amount which that Lender or the Administrative Agent (as the case may be)
would have received had such withholding not been made. If the Administrative
Agent or any Lender pays any amount in respect of any such taxes, penalties or
interest, the Borrower or such Guarantor shall reimburse the Administrative
Agent or such Lender for that payment on demand in the currency in which such
payment was made. If the Borrower or such Guarantor pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the Lender or Administrative Agent on
whose account such withholding was made (with a copy to the Administrative Agent
if not the recipient of the original) on or before the thirtieth day after
payment.

(b) U.S. Withholding Tax Exemptions. Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) shall submit
to the Borrower and the Administrative Agent on or before the date the initial
Credit Event is made hereunder or, if later, the date such financial institution
becomes a Lender hereunder, two duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender and entitling it to a complete exemption
from withholding under the Code on all amounts to be received by such Lender,
including fees, pursuant to the Loan Documents and the Obligations) or Form
W-8 ECI (relating to all amounts to be received by such Lender, including fees,
pursuant to the Loan Documents and the Obligations) of the United States
Internal Revenue Service or (ii) solely if such Lender is claiming exemption
from United States withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8 BEN, or any
successor form prescribed by the Internal Revenue Service, and a certificate
representing that such Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign

 

-40-



--------------------------------------------------------------------------------

corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Code). Thereafter and from time to time, each Lender shall submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) and
such other certificates as may be (i) requested by the Borrower in a written
notice, directly or through the Administrative Agent, to such Lender and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender, including fees, pursuant to the Loan Documents or
the Obligations. Upon the request of the Borrower or the Administrative Agent,
each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.

(c) Inability of Lender to Submit Forms. If any Lender determines, as a result
of any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to the
Borrower or the Administrative Agent any form or certificate that such Lender is
obligated to submit pursuant to subsection (b) of this Section 12.1 or that such
Lender is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender shall to that extent not be obligated to
provide any such form or certificate and will be entitled to withdraw or cancel
any affected form or certificate, as applicable.

Section 12.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, or any Lender, or on the part of the holder or holders
of any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 12.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 12.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.

 

-41-



--------------------------------------------------------------------------------

Section 12.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 12.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans, including but not limited to
Section 12.15 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

Section 12.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest.

Section 12.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor or the Administrative
Agent shall be addressed to its respective address or telecopier number set
forth below:

 

to the Borrower or any Guarantor:

 

FCStone, LLC

10330 NW Prairie View Road

Kansas City, Missouri 64153

Attention:   William Dunaway

Telephone:  (816) 457-6246

Telecopy:    (816) 410-8176

  

to the Administrative Agent:

 

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention:    Futures and Securities Division

Telephone:  (312) 461-6751

Telecopy:    (312) 765-8353

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the

 

-42-



--------------------------------------------------------------------------------

relevant Administrative Questionnaire and a confirmation of such telecopy has
been received by the sender, (ii) if given by mail, 5 days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid or (iii) if given by any other means,
when delivered at the addresses specified in this Section or in the relevant
Administrative Questionnaire; provided that any notice given pursuant to
Section 1 hereof shall be effective only upon receipt.

Section 12.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 12.10. Successors and Assigns. This Agreement shall be binding upon the
Borrower and the Guarantors and their successors and assigns, and shall inure to
the benefit of the Administrative Agent, and each of the Lenders, and the
benefit of their respective successors and assigns, including any subsequent
holder of any of the Obligations. The Borrower and the Guarantors may not assign
any of their rights or obligations under any Loan Document without the written
consent of all of the Lenders.

Section 12.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or Commitments held by such Lender at
any time and from time to time to one or more other Persons; provided that no
such participation shall relieve any Lender of any of its obligations under this
Agreement, and, provided, further that no such participant shall have any rights
under this Agreement except as provided in this Section, and the Administrative
Agent shall have no obligation or responsibility to such participant. Any
agreement pursuant to which such participation is granted shall provide that the
granting Lender shall retain the sole right and responsibility to enforce the
obligations of the Borrower under this Agreement and the other Loan Documents
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of the Loan Documents, except that such agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of the Loan Documents that would reduce the amount of or postpone any fixed date
for payment of any Obligation in which such participant has an interest. The
Borrower authorizes each Lender to disclose to any participant or prospective
participant under this Section any financial or other information pertaining to
the Borrower or any Borrower Subsidiary.

Section 12.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding

 

-43-



--------------------------------------------------------------------------------

balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Effective Date” is
specified in the Assignment and Acceptance, as of the Effective Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 12.12(a)(i)(B) and, in addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Credit
if such assignment is to a Person that is not a Lender with a Commitment in
respect of such facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and

(d) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower or Parent. No such assignment shall be made to the
Parent, the Borrower or any of their Affiliates or Borrower Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the

 

-44-



--------------------------------------------------------------------------------

interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 12.6
and 12.15 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 12.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or grant of a security interest; provided
that no such pledge or grant of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or secured party
for such Lender as a party hereto; provided further, however, the right of any
such pledgee or grantee (other than any Federal Reserve Bank) to further
transfer all or any portion of the rights pledged or granted to it, whether by
means of foreclosure or otherwise, shall be at all times subject to the terms of
this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender’s consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.7 hereof.

Section 12.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, or the Swing Line
Lender are affected thereby, the Administrative Agent, or the Swing Line Lender,
as applicable; provided that:

 

-45-



--------------------------------------------------------------------------------

(i) no amendment or waiver pursuant to this Section 12.13 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any fee payable hereunder without the consent of the
Lender to which such payment is owing or which has committed to make such Loan
hereunder;

(ii) no amendment or waiver pursuant to this Section 12.13 shall, unless signed
by each Lender, extend the Termination Date, change the definition of Required
Lenders, change the provisions of this Section 12.13, release any material
guarantor (except as otherwise provided for in the Loan Documents), or affect
the number of Lenders required to take any action hereunder or under any other
Loan Document; and

(iii) no amendment to Section 11 hereof shall be made without the consent of the
Guarantor(s) affected thereby.

Section 12.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 12.15. Costs and Expenses; Indemnification. The Borrower agrees to pay
all out-of-pocket costs and expenses of the Administrative Agent in connection
with the preparation, negotiation, syndication, and administration of the Loan
Documents, including, without limitation, the reasonable fees and disbursements
of counsel to the Administrative Agent, in connection with the preparation and
execution of the Loan Documents, and any amendment, waiver or consent related
thereto, whether or not the transactions contemplated herein are consummated.
The Borrower agrees to pay to the Administrative Agent, and each Lender, and any
other holder of any Obligations outstanding hereunder, all out-of-pocket costs
and expenses reasonably incurred or paid by the Administrative Agent, such
Lender, or any such holder, including reasonable attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, each Lender, and any security trustee therefor, and their
respective directors, officers, employees, agents, financial advisors, and
consultants (each such Person being called an “Indemnitee”) against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including,
without limitation, all reasonable fees and disbursements of counsel for any
such Indemnitee and all reasonable expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan, other than those which arise
from the gross negligence or willful misconduct of the party claiming
indemnification. The Borrower, upon demand by the Administrative Agent, or a
Lender at any time, shall reimburse the Administrative Agent or such

 

-46-



--------------------------------------------------------------------------------

Lender for any legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified. To the extent permitted by applicable law, neither the Borrower nor
any Guarantor shall assert, and each such Person hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. The obligations of the Borrower under this Section shall
survive the termination of this Agreement.

Section 12.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower, any Guarantor or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by that Lender, subsequent holder,
or affiliate, to or for the credit or the account of the Borrower or such
Guarantor, whether or not matured, against and on account of the Obligations of
the Borrower or such Guarantor to that Lender, or subsequent holder under the
Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have become due and payable pursuant to Section 9 and
although said obligations and liabilities, or any of them, may be contingent or
unmatured.

Section 12.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 12.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of Illinois.

Section 12.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

 

-47-



--------------------------------------------------------------------------------

Section 12.20. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

Section 12.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Borrower Subsidiaries shall only apply
during such times as the Borrower has one or more Borrower Subsidiaries. NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

Section 12.22. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.

 

-48-



--------------------------------------------------------------------------------

Section 12.23. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan Documents or the
transactions contemplated hereby or thereby. The Borrower and the Guarantors
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. THE BORROWER, THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 12.24. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

Section 12.25. Confidentiality. Each of the Administrative Agent and, the
Lenders severally agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Borrower Subsidiary and its
obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower or
any Borrower Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors, (i) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Loans or Commitments hereunder, or (j) to entities which compile
and publish information about the syndicated loan market, provided that only
basic information about the pricing and structure of the transaction evidenced
hereby may be disclosed pursuant to this subsection (j). For purposes of this
Section, “Information” means all information received from

 

-49-



--------------------------------------------------------------------------------

the Borrower or any of the Borrower Subsidiaries or from any other Person on
behalf of the Borrower or any Borrower Subsidiary relating to the Borrower or
any Borrower Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower or any of the
Borrower Subsidiaries or from any other Person on behalf of the Borrower or any
of the Borrower Subsidiaries.

[SIGNATURE PAGES TO FOLLOW]

 

-50-



--------------------------------------------------------------------------------

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

“BORROWER” FCSTONE, LLC By        /s/ William J. Dunaway   Name    William J.
Dunaway   Title   Executive VP/CFO “GUARANTORS” FCSTONE GROUP, INC. By       
/s/ Paul G. Anderson   Name    Paul G. Anderson   Title   President and CEO

 

S-1



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT” BANK OF MONTREAL, as Administrative Agent By        /s/
Cecilia T. VanGetson   Name    Cecilia T. VanGetson   Title   Vice President

 

S-2



--------------------------------------------------------------------------------

“LENDERS” BMO CAPITAL MARKETS FINANCING, INC. By        /s/ Cecilia T. VanGetson
  Name    Cecilia T. VanGetson   Title   Vice President

 

S-3



--------------------------------------------------------------------------------

COBANK, ACB By        /s/ Michael W. Hechtner   Name    Michael W. Hechtner  
Title   Senior Vice President

 

S-4



--------------------------------------------------------------------------------

DEERE CREDIT, INC. By        /s/ Michael P. Kuehn   Name    Michael P. Kuehn  
Title   Manager, AFS Johnston Credit Operations

 

S-5



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By        /s/ Maryanne Fitzmaurice   Name    Maryanne
Fitzmaurice   Title   Senior Vice President

 

S-6



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF BORROWING

Date:                  ,         

 

To: Bank of Montreal, as Administrative Agent for the Lenders parties to the
Credit Agreement dated as of July 23, 2008 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among FCStone, LLC, the
Guarantors party thereto certain Lenders party thereto, and Bank of Montreal, as
Administrative Agent

Ladies and Gentlemen:

The undersigned, FCStone, LLC (the “Borrower”), refers to the Credit Agreement,
the terms defined therein being used herein as therein defined, and hereby gives
you notice irrevocably, pursuant to Section 1.6 of the Credit Agreement, of the
Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is                 ,         .

 

  2. The aggregate amount of the proposed Borrowing is $                    .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date); and

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

FCSTONE, LLC By           Name        Title    



--------------------------------------------------------------------------------

EXHIBIT B-1

REVOLVING NOTE

July 23, 2008

FOR VALUE RECEIVED, the undersigned, FCStone, LLC, an Iowa limited liability
company (the “Borrower”), hereby promises to pay to                      (the
“Lender”) or its registered assigns on the Termination Date of the hereinafter
defined Credit Agreement, at the principal office of the Administrative Agent in
Chicago Illinois (or such other location as the Administrative Agent may
designate to the Borrower), in immediately available funds, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, together with interest on the principal amount
of each Revolving Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of July 23, 2008 among the Borrower, the Guarantors party thereto, the
Lenders parties thereto, and Bank of Montreal, as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

FCSTONE, LLC By           Name        Title    



--------------------------------------------------------------------------------

EXHIBIT B-2

SWING NOTE

July 23, 2008

FOR VALUE RECEIVED, the undersigned, FCStone, LLC, an Iowa limited liability
company (the “Borrower”), hereby promises to pay to BMO Capital Markets
Financing, Inc. (the “Lender”) or its registered assigns on the Termination Date
of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Swing Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
July 23, 2008 among the Borrower, the Guarantors party thereto, the Lenders
parties thereto, and Bank of Montreal, as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits provided for
thereby or referred to therein, to which Credit Agreement reference is hereby
made for a statement thereof. All defined terms used in this Note, except terms
otherwise defined herein, shall have the same meaning as in the Credit
Agreement. This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

FCSTONE, LLC By           Name        Title    



--------------------------------------------------------------------------------

EXHIBIT C

FCSTONE, LLC

COMPLIANCE CERTIFICATE

 

To: Bank of Montreal, as Administrative Agent

  under, and the Lenders parties to, the Credit

  Agreement described below

This Compliance Certificate is furnished to the Administrative Agent, and the
Lenders pursuant to that certain Credit Agreement dated as of July 23, 2008
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                              of FCStone, LLC;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Parent, the Borrower and the Borrower Subsidiaries during
the accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby; and

5. The Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

               



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                                 20      .

 

FCSTONE, LLC By           Name        Title    

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

FCSTONE, LLC

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT DATED AS OF JULY 23, 2008

CALCULATIONS AS OF                                 ,             

Section 8.21

 

(a)

   Tangible Net Worth (minimum $110,000,000)   
$                                    

(b)

   Senior Subordinated Indebtedness not >40% of sum of Net Worth plus
Subordinated Debt                                         (yes/no)

(c)

   Excess Net Capital per 1-FR-FCM Statement of Computation of the Minimum
Capital Requirements (minimum $10,000,000)   
$                                    



--------------------------------------------------------------------------------

EXHIBIT D

ADDITIONAL GUARANTOR SUPPLEMENT

                 ,         

Bank of Montreal, as Administrative Agent for the Lenders parties to the Credit
Agreement dated as of July 23, 2008 among FCStone, LLC, as Borrower, the
Guarantors referred to therein, the Lenders parties thereto from time to time,
and the Administrative Agent (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, [name of Borrower Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that the representations and warranties set forth in
Section 6 of the Credit Agreement are true and correct as to the undersigned as
of the date hereof and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 11 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Illinois.

 

Very truly yours,

[NAME OF BORROWER SUBSIDIARY
GUARANTOR]

By           Name        Title    



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

Dated                                 ,         

Reference is made to the Credit Agreement dated as of July 23, 2008 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among FCStone, LLC, the Guarantors party thereto, the Lenders
parties thereto, and Bank of Montreal, as Administrative Agent (the
“Administrative Agent”). Terms defined in the Credit Agreement are used herein
with the same meaning.

                                       
                                         
                                         
                                                                 (the
“Assignor”) and                                                              
(the “Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, the amount and specified
percentage interest shown on Annex I hereto of the Assignor’s rights and
obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim, lien, or encumbrance of any kind;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Parent, the Borrower or any BORROWER SUBSIDiary or
the performance or observance by the Parent, the Borrower or any BORROWER
SUBSIDiary of any of their respective obligations under the Credit Agreement or
any other instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (b) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit



--------------------------------------------------------------------------------

Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (v) specifies as its lending
office (and address for notices) the offices set forth on its Administrative
Questionnaire.

4. As consideration for the assignment and sale contemplated in Annex I hereof,
the Assignee shall pay to the Assignor on the Effective Date in Federal funds
the amount agreed upon between them. It is understood that commitment and/or
letter of credit fees accrued to the Effective Date with respect to the interest
assigned hereby are for the account of the Assignor and such fees accruing from
and including the Effective Date are for the account of the Assignee. Each of
the Assignor and the Assignee hereby agrees that if it receives any amount under
the Credit Agreement which is for the account of the other party hereto, it
shall receive the same for the account of such other party to the extent of such
other party’s interest therein and shall promptly pay the same to such other
party.

5. The effective date for this Assignment and Acceptance shall be
                         (the “Effective Date”). Following the execution of this
Assignment and Acceptance, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent and, if required, the
Borrower.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

7. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments under the Credit Agreement in
respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement for periods prior to the Effective Date
directly between themselves.

 

-2-



--------------------------------------------------------------------------------

8. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

 

[ASSIGNOR LENDER] By           Name        Title    

 

[ASSIGNEE LENDER] By           Name        Title    

 

Accepted and consented this

____ day of _____________

FCSTONE, LLC By           Name        Title    

 

Accepted and consented to by the Administrative

Agent this ___ day of ________

BANK OF MONTREAL,

as Administrative Agent

By           Name        Title    

 

-3-



--------------------------------------------------------------------------------

ANNEX I

TO ASSIGNMENT AND ACCEPTANCE

The assignee hereby purchases and assumes from the assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

FACILITY ASSIGNED

   AGGREGATE
COMMITMENT/LOANS
FOR ALL LENDERS    AMOUNT OF
COMMITMENT/LOANS
ASSIGNED    PERCENTAGE ASSIGNED
OF
COMMITMENT/LOANS  

Credit

   $                             $                             _____ %



--------------------------------------------------------------------------------

EXHIBIT F

COMMITMENT AMOUNT INCREASE REQUEST

                                , 20      

Bank of Montreal,

    as Administrative Agent (the

    “Administrative Agent”) for the Lenders

    referred to below

115 South LaSalle Street

Chicago, Illinois 60603

Attention: Agency Services

 

  Re: Credit Agreement dated as of July 23, 2008 (together with all

    amendments, if any, hereafter from time to time made thereto, the

    “Credit Agreement”) by and among FCStone, LLC, the Guarantors

    party thereto, the Lenders party thereto and the Administrative Agent

Ladies and Gentlemen:

In accordance with the Credit Agreement, the Borrower hereby requests that the
Administrative Agent consent to an increase in the aggregate Commitments (the
“Commitment Amount Increase”), in accordance with Section 1.12 of the Credit
Agreement, to be effected by an increase in the Commitment of [name of existing
Lender(s)] [and] [the addition of [each of] [name of each new Lender] (the [each
a] “New Lender”) as a Lender under the terms of the Credit Agreement.
Capitalized terms used herein without definition shall have the same meanings
herein as such terms have in the Credit Agreement.

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender(s)] [New Lenders] shall be [$            .] [as follows:

 

LENDER/NEW LENDER

   COMMITMENT AMOUNT        $                                     $
                             ]

[Include paragraphs 1-4 for a New Lender]

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Revolving Loans and



--------------------------------------------------------------------------------

other extensions of credit thereunder. The [Each] New Lender acknowledges and
agrees that it has made and will continue to make, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, its own credit analysis
and decisions relating to the Credit Agreement. The [Each] New Lender further
acknowledges and agrees that the Administrative Agent has not made any
representations or warranties about the creditworthiness of the Borrower or any
other party to the Credit Agreement or any other Loan Document or with respect
to the legality, validity, sufficiency or enforceability of the Credit Agreement
or any other Loan Document or the value of any security therefor.

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the [each] New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

3. The [Each] New Lender hereby advises you of the following administrative
details with respect to its Revolving Loans and Commitment:

 

(A)  

Notices:

        

Institution Name: 

            

Address:

                         

Telephone:

            

Facsimile:

          

(B)

  Payment Instructions:   

[4. The [Each] New Lender has delivered, if appropriate, to the Borrowers and
the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in
Section 12.1 of the Credit Agreement.]*

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.12, of the Credit Agreement, but not in any case prior to
                                ,         . It shall be a condition to the
effectiveness of the Commitment Amount Increase that all expenses referred to in
Section 1.12 of the Credit Agreement shall have been paid.

 

* Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

-2-



--------------------------------------------------------------------------------

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

Very truly yours, FCSTONE, LLC By            Name:        Title:    

 

[NEW LENDER/LENDER INCREASING ITS
COMMITMENT]

By:           Name:        Title:    

 

The undersigned hereby consents

on this        day of                         ,

             to the above-requested Commitment

Amount Increase.

BANK OF MONTREAL, as Administrative Agent By:           Name:        Title:    

 

-3-



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

NAME OF LENDER

   COMMITMENT

BMO Capital Markets Financing, Inc.

   $ 75,000,000

Bank of America, N.A.

   $ 75,000,000

Deere Credit, Inc.

   $ 75,000,000

CoBank, ACB

   $ 25,000,000

TOTAL

   $ 250,000,000



--------------------------------------------------------------------------------

SCHEDULE 6.2

BORROWER SUBSIDiaries

 

NAME

   JURISDICTION OF
ORGANIZATION    PERCENTAGE
OWNERSHIP     OWNER

FCStone, LLC

   Iowa    100 %   FCStone Group, Inc.

FCC Futures, Inc.

   Iowa    100 %   FCStone, LLC

Westown Commodities LLC

   Iowa    100 %   FCStone, LLC